          Case 1:19-cr-00513-SHS Document 99 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                    19-CR-513 (SHS)
              v.
RAKIM BROWN,
                                                    ORDER
                            Defendant.



SIDNEY H. STEIN, U.S. District Judge.
    The Court adjourned the previously scheduled March 30 trial date in this action on
February 26, 2021. (Order, ECF. No. 92.) At that time, the Court stated its intent to
submit this case for trial during the third quarter of 2021, i.e., July, August, or
September. Accordingly, IT IS HEREBY ORDERED that the trial of this case is
rescheduled for July 19, 2021.
     The parties should be aware that although the Court is submitting the jury request
for this trial to begin on July 19, 2021, the trial date may be rescheduled by the Ad Hoc
Committee on the Resumption of Jury Trials to another date in the third quarter of 2021.
The Court will notify the parties once the third quarter trial calendar has been
established for trials at the U.S. Courthouse, 500 Pearl Street, New York, New York.




Dated: New York, New York
       March 10, 2021

                                         SO ORDERED:
